Case 6:19-cv-02168-RBD-LRH Document 1-3 Filed 11/14/19 Page 1 of 2 PagelD 18

 
     

Fe RCl-Pramotions - Home

 

  

Posts GQ Search for posts on this Page

\) RCI-PROMOTIONS

RCI-Promoations is at Cancun México.

et

July 3, 2018 - Cancun, Mexico - @

CALL NOW 1-888-732-7772
Enjoy 5 Days of All Inclusive stay in your choice of Costa Rica,

 

4.2 out of 5 - Based on the opinion of 4
people

 
 

   

RCI-Promotions Dominican Republic, Cancun, Cabo San Lucas, or Puerio Vallarta. All
@RClPromotions resorts are 5 Star and Oceanfront! You recieve ail your meals and drinks
including alcohol and free non-motorized watersporis. .

Home Only $149 Per person! Lowest Price Guarantee RCI-PROMOTIONS
Posts . LIMITED NUMBER AVAILABLE
Reviews
Videos .

Cancun, Cabo, Puerto Vailarta
Photos

 

At RCI-Promotions, We deliver Top-notch All

See more of RCI-Promotions on Facebook

:19-cv-02168-RBD-LRH Document 1-3 Filed 11/14/19 Page 2 of 2 PagelD 19

  

O Type hereto search

 
